3Jn tbe Wniteb $)tates domain names. See Compl. Ex. 1 at 1-11; Ex. 2 at 1; Ex. 3 at 1; Ex. 4 at 1; Ex. 5 at
1; Ex. 6 at 1; Ex. 7 at 1-2, Ex. 8 at 1-3; Ex. 9 at 1-2, Ex. 10 at 1-2. Among the
attachments are the results of certain Google searches that presumably bear some
relationship to the domain names that were allegedly taken from Ms. Waller. See
Compl. Ex. 2 at 2-14; Ex. 3 at 2-14; Ex. 4 at 2-12; Ex. 5 at 2-11; Ex. 6 at 2-13; Ex.
7 at 3-10, 18-19, Ex. 8 at 4-16; Ex. 9 at 3-17, Ex. 10 at 3-7, 10-11. The sole
reference the complaint makes to the federal government, or its agents, is the
inclusion of the Federal Communications Commission (FCC) and the Federal Trade
Commission (FTC) in a list of entities that plaintiff contacted as part of her attempt
to recover the domain names. Compl. at 3.

        On October 9, 2018, defendant filed a motion to dismiss the complaint. Def.'s
Mot. to Dismiss (Def.'s Mot.). Defendant contends that as plaintiff has failed to
point to any connection between the alleged theft of her property and the federal
government, this court lacks subject matter-jurisdiction over the complaint. Id. at
1-4. On October 17, 2018, Ms. Waller filed her opposition to the government's
motion to dismiss. Pl.'s Mot. Not to Dismiss. (Pl.'s Resp.). The substantive portion
of this document consists of only two pages. Plaintiff appears to contend that
because she attempted to recover her domain names by contacting various entities,
including the FTC and FCC, jurisdiction would be proper in this court. See id. at 1.
No reply was filed by the government. The matter is fully briefed and ripe for
decision.

                                 II. DISCUSSION

      It is settled law that the allegations found in a complaint prepared by a pro
se plaintiff, "however inartfully pleaded are held to less stringent standards than
formal pleadings drafted by lawyers." Hughes v. Rowe, 449 U.S. 5, 9 (1980)
(citations omitted). Nevertheless, "although plaintiff is accorded leniency in
presenting his case, his prose status does not render him immune from the
requirement that he plead facts upon which a valid claim can rest." Paalan v.
United States, 57 Fed. Cl. 15, 16 (2003); see Hughes, 449 U.S. at 10.

A. Legal Standard

       Under RCFC 12(h)(3), a claim brought before this court must be dismissed if
the court determines it lacks subject-matter jurisdiction. When considering
whether subject-matter jurisdiction exists, a court will normally accept as true all
factual allegations made by the pleader and draw all reasonable inferences in the
light most favorable to that party. See Scheuer v. Rhodes, 416 U.S . 232, 236 (1974) ;
Pixton v. B&B Plastics, Inc., 291 F.3d 1324, 1326 (Fed. Cir. 2002) (holding that on a
motion to dismiss for lack of subject-matter jurisdiction the court views "the alleged
facts in the complaint as true, and if the facts reveal any reasonable basis upon
which the non-movant may prevail, dismissal is inappropriate"). A court must first

                                        - 2 -
determine that it has jurisdiction before considering the merits of the case. See
Steel Co. v. Citizens for a Better Env't, 523 U.S. 83, 93-95 (1998).

       The Tucker Act, 28 U .S.C. § 1491, does not create substantive rights. Thus,
in order for a plaintiff's claims to be within our jurisdiction, plaintiff must identify a
separate source of law that creates a right to money damages. Jan 's Helicopter
Serv., Inc. v. FAA, 525 F.3d 1299, 1306 (Fed. Cir. 2008) (citing Fisher v. United
States , 402 F .3d 1167, 1172 (Fed. Cir. 2005) (en bane in relevant part)).

B. Analysis

       Though an uncompensated taking of private property by the federal
government --- which presumably could include an internet domain name --- can
come within our subject-matter jurisdiction, plaintiff has failed to allege such a
claim. On the most favorable reading, plaintiff claims that her property has been
taken, by an unknown party, and the government has not assisted her in recovering
it. Plaintiff points to no authority, and the Court is aware of none, that would
obligate the government to assist her --- let alone one which renders the government
liable for money damages if it failed to do so. Cf. United States v. Testan, 424 U.S.
392, 398 (1976) (explaining requirement of money-mandating source). She does not
allege, plausibly or otherwise, any government involvement in the taking of her
property. Cf. Preseault v. ICC, 494 U.S. 1, 8-13 (explaining Tucker Act jurisdiction
over federal actions alleged to have resulted in an uncompensated taking).
Accordingly, the Court has no choice but to conclude that the complaint fails to
present a claim within its subject-matter jurisdiction. Therefore, the motion to
dismiss this case must be granted.t

                                  III. CONCLUSION

    For the reason stated above, defendant's motion to dismiss the complaint is
GRANTED. The Clerk shall close the case.


IT IS SO ORDERED.




t The application for in forma pauperis status is GRANTED.
                                          - 3 -